                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.        CV 21-2664 MWF (JPRx)                                    Date: May 27, 2021
Title       T.J. Trading, Inc. v. Kerry Freight (USA) Incorporated, et al.


Present: The Honorable:      MICHAEL W. FITZGERALD, United States District Judge
                   Rita Sanchez                                        Not Reported
                   Deputy Clerk                                  Court Reporter / Recorder

        Attorneys Present for Plaintiffs:                 Attorneys Present for Defendants:
                 Not Present                                        Not Present

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE

      A review of the docket in this action reflects that the Complaint was filed on
March 26, 2021. (Docket No. 1). On April 5, 2021, Plaintiff filed a Proof of
Service of Summons and Complaint upon Defendant Kerry Freight (USA)
Incorporated (“POS”). (Docket No. 8). On April 16, 2021, Defendant Kerry
Freight (USA) Incorporated (“Kerry Freight”) filed a Stipulation extending the
time within which it had to respond to the Complaint, to May 21, 2021. (Docket
No. 9). No response to the Complaint or stipulation for an additional extension
have been filed.

      The Court ORDERS Plaintiff to show cause why this action should not be
dismissed for lack of prosecution. In response to this Order to Show Cause, the
Court will accept the following no later than JUNE 11, 2021.

         BY DEFENDANT: RESPONSE TO THE COMPLAINT. The parties
          may also file an appropriate stipulation to extend the time within which
          Defendant must respond to the Complaint.

                  OR

         BY PLAINTIFF: APPLICATION FOR CLERK TO ENTER
          DEFAULT.




CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 2
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

Case No.        CV 21-2664 MWF (JPRx)                             Date: May 27, 2021
Title       T.J. Trading, Inc. v. Kerry Freight (USA) Incorporated, et al.

       No oral argument on this matter will be heard unless otherwise ordered by
the Court. See Fed. R. Civ. P. 78; Local Rule 7-15. The Order will stand
submitted upon the filing of the response to the Order to Show Cause. Failure to
respond to the Order to Show Cause by June 11, 2021 will result in the dismissal
of this action.

        IT IS SO ORDERED.

                                                                  Initials of Preparer: RS/sjm




CV-90 (03/15)                        Civil Minutes – General                        Page 2 of 2
